Citation Nr: 0516222	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  05-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment of additional compensation benefits 
for a dependent spouse, above the already approved aid and 
attendance monetary rate.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to April 1946 
and from January 1951 to February 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2004 rating determination by the Roanoke, Virginia 
Regional Office (RO).

It appears from the veteran's May 2005 testimony that he is 
raising a claim for service connection for tinnitus.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.

Pursuant to a May 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  In August 2003, the RO granted service connection and 
assigned a 30 percent disability rating for hearing loss, 
effective September 2000.  No other service-connected 
disabilities are shown.

2.  The veteran is presently receiving compensation for 
himself and additional payment for his spouse as his 
dependent.  He is also in receipt of an additional amount due 
to his spouse's need for aid and attendance.


CONCLUSION OF LAW

The criteria for payment of additional compensation for 
special monthly compensation for the veteran based on his 
spouse's need for regular aid and attendance have not been 
met and the claim is denied as a matter of law.  38 U.S.C.A. 
§ 1115 (West 2002); 38 C.F.R. § 3.352 (2004); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

The record reflects that the veteran and his representative 
were provided with a copy of the May 2004 rating decision, 
the November 2004 statement of the case, and supplemental 
statements of the case. By way of these documents, the 
veteran was informed of the requirements for establishing aid 
and attendance for his spouse.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determinations made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.

By letter dated February 2004, the RO advised the veteran of 
the criteria for establishing the need for aid and attendance 
for his spouse, the types of evidence necessary to prove his 
claim, the information necessary for VA to assist him in 
developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letter also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

In this case, VA has advised the veteran of the information 
required by VA in order to assist him in obtaining evidence 
to support his claim, to include obtaining private medical 
records on his behalf.  The veteran has not indicated that 
his wife has been treated by VA, or receives disability 
benefits from the Social Security Administration.  Neither 
the veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Law and Regulations

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(j), 1115 (West 2002).  Increased compensation 
benefits are payable to a veteran whose spouse needs regular 
aid and attendance.  38 U.S.C.A. § 1115(1)(E).




Facts and Analysis

The basic facts in this case are not in dispute.

In August 2003 the veteran was awarded service connection for 
hearing loss at the 30 percent rate.  In September 2003, in 
response to an inquiry from the RO, the veteran identified 
his wife as a dependent and as a result receives additional 
compensation for her.  In May 2004 the veteran was awarded 
increased compensation benefits by reason of his spouse being 
in need of aid and attendance.  His total monthly amount 
increased to $388.00, based on his 30 percent service 
connected hearing loss, plus an additional payment for his 
dependent spouse and an additional amount for his spouse's 
aid and attendance.  He is now seeking an additional amount 
above the currently approved aid and attendance monetary 
rate.  

The law is clear:  In order for the amount received, by 
reason of his spouse's need for aid and attendance, to be 
increased, the veteran's service connected evaluation itself 
would have to be increased.  

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  It appears that there is 
no possible provision to allow a grant of the benefit sought 
on appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  Where the law and not 
the evidence is dispositive of the issue before the Board, as 
in this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to payment of additional compensation benefits 
for a dependent spouse, above the already approved aid and 
attendance monetary rate is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


